Title: From Thomas Jefferson to Albert Gallatin, 31 January 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            
                        
                        Satisfied that N. Orleans must fall a prey to any power which shall attack it, in spight of any means we now
                            possess, I see no security for it, but in planting on the spot the force wch is to defend it. I therefore suggest to
                            some members of the Senate to add to the Volunteer bill now before them, as an amendment, some such section as that
                            inclosed, which is on the principles of what we agreed on last year, except the omission of the two years service. if by
                            giving 100. miles square of the country we can secure the rest, and at the same time create an American majority before
                            Orleans becomes a state, it will be the best bargain ever made. as you are intimate with the details of the land office, I
                            will thank you to make any amendmts to the inclosed in that part, or in any other which you may think needs it.
                            affectionate salutations.
                  
                  Jan. 31. 07.
                     Enclosure
                                                
                            
                             And be it further enacted &c. that there shall be granted a bounty of one quarter section
                                containing 160. acres of any lands of the US. on the Western side of the Missisipi in the territory of Orleans, in fee
                                simple, to each of the said volunteers, being a free, able bodied, white male citizen, of some one of the states of the Union, of the age of 18. and under that of 35. years, and accepted as such by an
                                officer to be appointed for that purpose, who in addition to his engagements as a Volunteer, shall undertake to settle
                                on the said lands in person, within a term of months not exceeding twelve, to be prescribed by the President of the
                                US., and shall actually settle, and continue to reside thereon for the space of seven years then next ensuing, if so
                                long he shall live, on the condition of forfieture if he shall fail so to do. and every person so engaging shall be
                                free to locate any quarter section, not already located, of the said lands, surveyed or to be surveyed, for his bounty
                                aforesaid, to be granted to himself, & to be in his immediate occupation; such location to be made by the said
                                persons in the order in which they shall have personally presented themselves at the office of the Surveyor on their
                                arrival in the sd territory; of which an entry shall be made & a certificate given to the party specifying the
                                particular number which his entry bears in the numerical order from the first to the last of those presented. 
                        
                    
               